Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 were previously pending and subject to a non-final Office Action having a notification date of May 13, 2022 (“non-final Office Action”), with claims 10-20 being withdrawn.  Following the non-final Office Action, Applicant filed an amendment on September 13, 2022 (the “Amendment”) amending claims 1 and 4-6 and canceling claim 3.  The present Final Office Action addresses pending claims 1, 2, and 4-9 in the Amendment.

Response to Arguments
Applicant’s arguments with respect to the claim objections and claim rejections under 35 USC 112(b) and 102 set forth in the non-final Office Action have been fully considered and are persuasive. These rejections have therefore been withdrawn.
However, the claims continue to be rejected under 35 USC 101 and 103 as set forth below.
Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §101
At pages 14-15 of the Amendment, Applicant takes the position that independent claim 1 is similar to claim 1 of USPTO eligibility Example 42 because it integrates the judicial exception into a practical application.  Specifically, Applicant asserts that the claims include a “knowledge graph” that improves prior art systems by enabling more informative, efficient, and diverse user interactions with consumable records in the database.  While the present claims do not recite a “knowledge graph,” the Examiner will assume Applicant is referring to the database of labels and relationships from independent claim 1. 
	However, it is important to keep in mind that an improvement in the abstract idea itself is not an improvement in technology.  MPEP §2106.05(a)(II).  For example, in Trading Technologies Int’l v. IBG, 921 F.3d 1084, 1093-94, 2019 USPQ2d 138290 (Fed. Cir. 2019), the court determined that the claimed user interface simply provided a trader with more information to facilitate market trades, which improved the business process of market trading but did not improve computers or technology.  In the present case, the recited database of labels and relationships between labels might facilitate improved searching of records and other data which is a “mental process” but does not improve computers or technology.  Furthermore, that the labels and relationships are stored in a database merely amounts to using a computer or other machinery as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
	On the bottom of page 15 to the top of page 16, Applicant takes the position that the functioning of the system server 200 is improved by enabling it to provide additional information and generate a list of records more relevant than would be provided based only on conventional text-comparison based searching.  While the claims do not recite providing “additional information” or generating “a list of records,” the Examiner will assume Applicant is respectively referring to “the at least one first label to which the at least one descriptive string was matched” and “the data record having the updated at least one first information field” from independent claim 1.
Again however, providing/generating labels and records from the database of labels and relationships is an alleged improvement to the mental process abstract idea rather than to computers or technology.  Similarly, "claiming the improved speed or efficiency inherent with applying the abstract idea on a computer" does not integrate a judicial exception into a practical application or provide an inventive concept.  Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1367, 115 USPQ2d 1636, 1639 (Fed. Cir. 2015).  MPEP 2106.05(f).  
	In view of at least the foregoing, independent claim 1 is not similar to patent-eligible claim 1 of Example 42 and in any case does not include additional limitations that individually or in combination integrate the abstract idea into a “practical application.”
On page 17 of the Amendment, Applicant takes the position that independent claim 1 does not recite a “mental process” because it “[includes] limitations that cannot be practically performed in the human mind” per the Office’s October 2019 update.  
However, the Examiner notes that both the October 2019 update and MPEP 2106.04(a)(2)(III) explain that such language means that “[c]laims do not recite a mental process when they do not contain limitations that can practically be performed in the human mind, for instance when the human mind is not equipped to perform the claim limitations” (See SRI Int’l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, 1304 (Fed. Cir. 2019)).  Furthermore, courts do not distinguish between claims that recite mental processes performed by humans and claims that recite mental processes performed on a computer.  As the Federal Circuit has explained, "[c]ourts have examined claims that required the use of a computer and still found that the underlying, patent-ineligible invention could be performed via pen and paper or in a person’s mind." Versata Dev. Group v. SAP Am., Inc., 793 F.3d 1306, 1335, 115 USPQ2d 1681, 1702 (Fed. Cir. 2015). See also Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307, 1318, 120 USPQ2d 1353, 1360 (Fed. Cir. 2016).  Stated differently, claims can recite a mental process even if they are claimed as being performed on a computer.  The Supreme Court recognized this in Benson, determining that a mathematical algorithm for converting binary coded decimal to pure binary within a computer’s shift register was an abstract idea. The Court concluded that the algorithm could be performed purely mentally even though the claimed procedures "can be carried out in existing computers long in use, no new machinery being necessary." Gottschalk v. Benson, 409 U.S. 63, 65, 175 USPQ2d 673, 674 (1972). See also Mortgage Grader, 811 F.3d at 1324, 117 USPQ2d at 1699 (concluding that concept of "anonymous loan shopping" recited in a computer system claim is an abstract idea because it could be "performed by humans without a computer"). 
	In this regard, matching a descriptive string to a first label in a plurality of labels, updating an information field of a data record to associate the data record with the first label to which the descriptive string was matched, identifying a second label in the plurality of labels that is related to the first label based on a plurality of relationships, updating a second information field of the data record to associate the data record with the identified one second label, and matching a request to the first or second label are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a person could practically in their mind (e.g., with pen and paper) match a descriptive string in a data record regarding food to a food label in a collection of interrelated food labels (e.g., food types, ingredients, alternatives, etc.), update an information field in the record to associate the data record with the label (e.g., using pen and paper to insert the first label into a first information field), identify a second label related to the first label based on relationships (e.g., review the collection of interrelated food labels and identify a second label related to the first label, such as an ingredient, an alternative, a category, etc.), again update the data record to include the second label (e.g., using pen and paper to insert the second label into a second information field), and match a data record request to the first or second label (e.g., via matching text in the request to the first or second label).
Furthermore, the additional limitation of operating a health tracking system and the database amount to merely using a computer or other machinery as a tool performing its typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of storing labels and relationships in the database, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how the one relationship identifies one of  (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations of receiving the data record from a first health tracking device, receiving the request from the second health tracking device, and providing the data record for display on the second health tracking device with a menu for selection of alternatives, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (receiving and transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and merely using a computer or other machinery as a tool performing its typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
In this regard, Applicant’s position that “the claimed multi-step process for manipulating data records in a database and the subsequent providing of data records and the associated menu on a health tracking device cannot be practically performed in the human mind” is incorrect.  Again, many of the limitations in independent claim 1 can be practically performed in the human mind (e.g., with pen and paper) while the additional limitations do not provide a “practical application” of the mental process abstract idea or amount to “significantly more” than the mental process abstract idea as discussed herein.
The 35 USC 101 rejection is maintained.

Response to Applicant’s Arguments Regarding Claim Rejections Under 35 USC §102/103
	While the 35 USC 102 rejection has been withdrawn as noted above, the Examiner will nevertheless address Applicant’s remarks regarding Adamowicz as applicable to the current 35 USC 103 rejection.
	In this regard, and with reference to pages 18-19 of the Amendment, Applicant takes the position that Adamowicz merely discloses “identification of components of a consumable item” as opposed to a database describing both “a plurality of labels describing consumable items” and “a plurality of relationships between pairs of labels in the plurality of labels.”  The Examiner disagrees.  
	Paragraphs [0041] and [0048] of Adamowicz note how food identification module 112 can use the food database 122 (Figure 1) to develop food identification data 114 that describes food items by ingredients and nutritional contents and/or presents recommended food advice and alternative foods (see [0068], [0086], and Figures 7B and 7I).  For instance, Figure 7B illustrates a number of labels (e.g., consumable items such as sugar, salt, etc.) that have a relationship of nutritional contents of another label (e.g., consumable item such as a cheeseburger).  The “nutritional content” relationship between the cheeseburger and the sugar/salt/etc. is therefore defined in the food database 112 in order for the food sensing device 102 to display the cheeseburger and its respective nutritional contents as illustrated in Figure 7B.  As another example, Figure 7I and [0122] illustrate/discuss first labels such as chickpea sandwich, lobster rolls, etc. and second labels such as beans, pasta, eggs, and lactose where such labels are stored in a database of the system 100 (e.g., because the system is computer-implemented per [0156]) along with relationships indicating that the first labels are recommendations/alternatives for pasta and beans to allow such labels to be presented in the screenshot of Figure 7I.
	Regarding Applicant’s position on page 19 of the Amendment that Adamowicz does not disclose “wherein, for each pair of labels, one relationship is defined between a first label and a second label of said pair of labels, said one relationship identifying one of (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label,” the Examiner again disagrees.  Paragraphs [0055], [0068], [0077], [0080], [0084], and [0086] discuss how the system can provide nutrition advice such as various alternative food options that are all within a particular vicinity of a user, where the presented consumable item and each of such alternative food options is a “label” describing a consumable item and where pairs of the labels are related by being alternative/substitute food options in the same vicinity of a user.  As another example, Figure 7I and [0122] illustrate/discuss first labels such as chickpea sandwich, lobster rolls, etc. and second labels such as beans, pasta, eggs, and lactose, where such labels are stored in a database of the system 100 along with relationships indicating that the first labels are recommendations/alternatives/substitutes for pasta and beans in order to allow such labels to be presented in the screenshot of Figure 7I.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 2, and 4-9 are rejected under 35 U.S.C. §101 because the claimed invention is directed to an abstract idea without significantly more. 
Subject Matter Eligibility Criteria - Step 1:
As claims 1, 2, and 4-9 are directed to a method (i.e., a process), the claims are all within at least one of the four statutory categories.  35 USC §101.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong One:
Regarding Prong One of Step 2A of the Alice/Mayo test (which collectively includes the guidance in the January 7, 2019 Federal Register notice and the October 2019 update issued by the USPTO as now incorporated into the MPEP, as supported by relevant case law), the claim limitations are to be analyzed to determine whether, under their broadest reasonable interpretation, they “recite” a judicial exception or in other words whether a judicial exception is “set forth” or “described” in the claims.  MPEP 2106.04(II)(A)(1).  An “abstract idea” judicial exception is subject matter that falls within at least one of the following groupings: a) certain methods of organizing human activity, b) mental processes, and/or c) mathematical concepts.  MPEP 2106.04(a).

Representative independent claim 1 includes limitations that recite at least one abstract idea.  Specifically, independent claim 1 recites:

A method of operating a health tracking system, the method comprising: 
storing in a database, a plurality of labels describing consumable items and a plurality of relationships between pairs of labels in the plurality of labels, at least some of the labels in the plurality of labels being generic names for consumable items, wherein, for each pair of labels, one relationship is defined between a first label and a second label of said pair of labels, said one relationship identifying one of (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label; 
receiving a data record comprising at least one descriptive string regarding a first consumable item from a first health tracking device; 
matching the at least one descriptive string to at least one first label of the pairs of labels in the plurality of labels; 
updating at least one first information field of the data record to associate the data record with the at least one first label to which the at least one descriptive string was matched; 
identifying at least one second label in the plurality of labels that is related to the at least one first label based on the plurality of relationships;
updating at least one second information field of the data record to associate the data record with the identified at least one second label;
receiving a request for data records from a second health tracking device; 
matching the request to the at least one first label or the at least one second label; and 
providing the data record having the updated at least one first information field and the at least one second information field to the second health tracking device in response to request being matched to the at least one first label, wherein said data record is displayed on the second health tracking device alone with a menu allowing the user to select recommended substitutes or healthier items in lieu of the displayed data record.

The Examiner submits that the foregoing underlined limitations constitute “a mental process” because matching a descriptive string to a first label in a plurality of labels, updating an  information field of a data record to associate the data record with the first label to which the descriptive string was matched, identifying a second label in the plurality of labels that is related to the first label based on a plurality of relationships, updating a second information field of the data record to associate the data record with the identified one second label, and matching a request to the first or second label are observations/evaluations/judgments/analyses that can, at the currently claimed high level of generality, be practically performed in the human mind (e.g., with pen and paper).  For instance, a person could practically in their mind (e.g., with pen and paper) match a descriptive string in a data record regarding food to a food label in a collection of interrelated food labels (e.g., food types, ingredients, alternatives, etc.), update an information field in the record to associate the data record with the label (e.g., using pen and paper to insert the first label into a first information field), identify a second label related to the first label based on relationships (e.g., review the collection of interrelated food labels and identify a second label related to the first label, such as an ingredient, an alternative, a category, etc.), again update the data record to include the second label (e.g., using pen and paper to insert the second label into a second information field), and match a data record request to the first or second label (e.g., via matching text in the request to the first or second label).
Accordingly, the claim recites at least one abstract idea.

Furthermore, dependent claims 2 and 4-9 further define the at least one abstract idea (and thus fail to make the abstract idea any less abstract). 
-Claim 2 calls for updating a generic name field which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 4 calls for identifying a consumable item category related to the first generic name and updating a category field of the data record which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 5 calls for identifying a second generic name that is a dietary substitute of the first generic name and updating a substitute field of the data record which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 6 calls for identifying a second generic name that is an ingredient of the first generic name and updating an ingredient field of the data record which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 7 calls for updating a brand name field of the data record which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 8 calls for matching each of the descriptive strings to one of the plurality of labels and updating an information field in the data records for each string to associate the data record with the string which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
-Claim 9 calls for matching a recipe name string to a generic name in the labels, matching each ingredient name  to a generic name in the labels, updating a recipe type field of the data record to associate it with the generic name to which the recipe name was matched, and updating an ingredient field of the data record to associate it with the generic names to which the ingredient names were matched which can be practically performed in the human mind (e.g., with pen and paper) (“mental processes”).
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2A - Prong Two:
Regarding Prong Two of Step 2A of the Alice/Mayo test, it must be determined whether the claim as a whole integrates the abstract idea into a practical application.  As noted at MPEP §2106.04(II)(A)(2), it must be determined whether any additional elements in the claim beyond the abstract idea integrate the exception into a practical application in a manner that imposes a meaningful limit on the judicial exception. The courts have indicated that additional elements merely using a computer to implement an abstract idea, adding insignificant extra solution activity, or generally linking use of a judicial exception to a particular technological environment or field of use do not integrate a judicial exception into a “practical application.”  MPEP §2106.05(I)(A).
In the present case, the additional limitations beyond the above-noted at least one abstract idea recited in the claim are as follows (where the bolded portions are the “additional limitations” while the underlined portions continue to represent the at least one “abstract idea”):

A method of operating a health tracking system (using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), the method comprising: 
storing in a database, a plurality of labels describing consumable items and a plurality of relationships between pairs of labels in the plurality of labels, at least some of the labels in the plurality of labels being generic names for consumable items, wherein, for each pair of labels, one relationship is defined between a first label and a second label of said pair of labels (extra-solution activity as noted below, see MPEP § 2106.05(g); using computers or machinery as mere tools to perform the abstract idea as noted below, see MPEP § 2106.05(f)), said one relationship identifying one of (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label (mere field of use limitation, see MPEP § 2106.05(h)); 
receiving a data record comprising at least one descriptive string regarding a first consumable item from a first health tracking device (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
matching the at least one descriptive string to at least one first label of the pairs of labels in the plurality of labels; 
updating at least one first information field of the data record to associate the data record with the at least one first label to which the at least one descriptive string was matched; 
identifying at least one second label in the plurality of labels that is related to the at least one first label based on the plurality of relationships;
updating at least one second information field of the data record to associate the data record with the identified at least one second label;
receiving a request for data records from a second health tracking device (extra-solution activity as noted below, see MPEP § 2106.05(g)); 
matching the request to the at least one first label or the at least one second label; and 
providing the data record having the updated at least one first information field and the at least one second information field to the second health tracking device in response to request being matched to the at least one first label (extra-solution activity as noted below, see MPEP § 2106.05(g)), wherein said data record is displayed on the second health tracking device along with a menu allowing the user to select recommended substitutes or healthier items in lieu of the displayed data record (extra-solution activity as noted below, see MPEP § 2106.05(g)).

For the following reasons, the Examiner submits that the above identified additional limitations, when considered as a whole with the limitations reciting the at least one abstract idea, do not integrate the above-noted at least one abstract idea into a practical application.
Regarding the additional limitation of operating a health tracking system and the database, the Examiner submits that these limitations amount to merely using a computer or other machinery as a tool performing its typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation of storing labels and relationships in the database, the Examiner submits that this additional limitation merely adds insignificant extra-solution activity (data gathering; selecting data to be manipulated; storing data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)).
Regarding the additional limitation specifying how the one relationship identifies one of  (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations of receiving the data record from a first health tracking device, receiving the request from the second health tracking device, and providing the data record for display on the second health tracking device with a menu for selection of alternatives, the Examiner submits that these additional limitations merely add insignificant extra-solution activity (receiving and transmitting data) to the at least one abstract idea in a manner that does not meaningfully limit the at least one abstract idea (see MPEP § 2106.05(g)) and merely using a computer or other machinery as a tool performing its typical functionality in conjunction with performing the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Thus, taken alone, the additional elements do not integrate the at least one abstract idea into a practical application.
Looking at the additional limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  For instance, there is no indication that the additional elements, when considered as a whole with the limitations reciting the at least one abstract idea, reflect an improvement in the functioning of a computer or an improvement to another technology or technical field, apply or use the above-noted judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, implement/use the above-noted judicial exception with a particular machine or manufacture that is integral to the claim, effect a transformation or reduction of a particular article to a different state or thing, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole does not integrate the abstract idea into a practical application of the abstract idea.  MPEP §2106.05(I)(A) and §2106.04(II)(A)(2).
For these reasons, independent claim 1 does not recite additional elements that integrate the judicial exception into a practical application and is therefore directed to at least one abstract idea.
The remaining dependent claim limitations not addressed above fail to integrate the abstract idea into a practical application as set forth below:
Claim 2: This claim recites how the first label includes a generic name and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 4: This claim recites how the first label includes a generic name, some of the labels are consumable item categories, and some of the relationships indicate that a generic name is part of a category of the consumable items in the labels and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 5: This claim recites how the first label includes a generic name and that some of the relationships indicate that a generic name is a dietary substitute of a second generic name and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 6: This claim recites how the first label includes a generic name and that one of the relationships indicates that a first generic name is an ingredient of a second generic name and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 7: This claim recites how some of the labels are brand names, the first label includes a first brand name, and some of the relationships indicate that a first generic name has a brand name in the labels and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 8: This claim recites how the data record includes a plurality of descriptive strings and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Claim 9: This claim recites how the data record corresponds to a recipe and the plurality of strings thereof include a recipe name string and a plurality of ingredient name strings and thus does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Thus, when the above additional limitations are considered as a whole along with the limitations directed to the at least one abstract idea, the at least one abstract idea is not integrated into a practical application.  Therefore, the claims are directed to at least one abstract idea.
Subject Matter Eligibility Criteria - Alice/Mayo Test: Step 2B:
Regarding Step 2B of the Alice/Mayo test, representative independent claim 1 does not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for reasons the same as those discussed above with respect to determining that the claim does not integrate the abstract idea into a practical application.
As discussed above, the additional limitations of operating a health tracking system and the database amount to merely using a computer as a tool to perform the above-noted at least one abstract idea (see MPEP § 2106.05(f)).
Regarding the additional limitation specifying how the one relationship identifies one of  (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label, and (iii) the second label as a flavor of the first label, the Examiner submits that this additional limitation does no more than generally link use of the abstract idea to a particular technological environment or field of use without adding an inventive concept to the abstract idea (see MPEP § 2106.05(h)).
Regarding the additional limitations directed to storing labels and relationships in the database, receiving the data record from a first health tracking device, receiving the request from the second health tracking device, and providing the data record for display on the second health tracking device with a menu for selection of alternatives which the Examiner submits merely add insignificant extra-solution activity to the abstract idea, the Examiner has reevaluated such limitations and determined such limitations to not be unconventional as they merely consist of storing data in memory and transmitting data over a network.  See Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); See Intellectual Ventures I v. Symantec Corp., 838 F.3d 1307, 1321, 120 USPQ2d 1353, 1362 (Fed. Cir. 2016); See MPEP 2106.05(d)(II).  
The dependent claims also do not include additional elements (considered both individually and as an ordered combination) that are sufficient to amount to significantly more than the judicial exception for the same reasons to those discussed above with respect to determining that the dependent claims do not integrate the at least one abstract idea into a practical application.  
Therefore, claims 1, 2, and 4-9 are ineligible under 35 USC §101.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0318717 to Adamowicz (“Adamowicz”):
Regarding claim 1, Adamowicz discloses a method of operating a health tracking system (system 100 in Figure 1), the method comprising: 
storing in a database, a plurality of labels describing consumable items and a plurality of relationships between pairs of labels in the plurality of labels ([0041] and [0048] note how the system 100 can use the food database 122 (Figure 1) to develop food identification data 114 that describes presented food items by ingredients and nutritional contents, where the food items/ingredients/nutritional contents are labels describing consumable items and the relationships indicate that some are ingredients and/or nutritional contents of others; such labels/relationships are stored in a database as the system 100 is computer-implemented per [0156]; as another example, [0055], [0068], [0077], [0080], [0084], and [0086] discuss how the system can provide nutrition advice such as various alternative food options that are all within a particular vicinity of a user, where the initial presented food item and each of such alternative food options is a “label” describing a consumable item and where pairs of the labels are related by being alternative/substitutes food options in the same vicinity of a user; as a further example, Figure 7I and [0122] illustrate/discuss first labels such as chickpea sandwich, lobster rolls, etc. and second labels such as beans, pasta, eggs, and lactose where such labels are stored in a database of the system 100 along with relationships indicating that the first labels are recommendations/alternatives/substitutes for pasta and beans to allow such labels to be presented in the screenshot of Figure 7I), at least some of the labels in the plurality of labels being generic names for consumable items (Figures 7B and 7I illustrate the labels being generic names for consumable items), wherein, for each pair of labels, one relationship is defined between a first label and a second label of said pair of labels, said one relationship identifying one of (i) the second label as an allergen of the first label, (ii) the second label as a substitute for the first label ([0055], [0068], [0077], [0080], [0084], and [0086] discuss how the system can provide nutrition advice such as various alternative food options that are all within a particular vicinity of a user, where each of such alternative food options is a “label” describing a consumable item and where pairs of the labels are related by being alternative/substitute food options in the same vicinity of a user; as another example, Figure 7I and [0122] illustrate/discuss first labels such as chickpea sandwich, lobster rolls, etc. and second labels such as beans, pasta, eggs, and lactose where such labels are stored in a database of the system 100 along with relationships indicating that the first labels are recommendations/alternatives/substitutes for pasta and beans in order to allow such labels to be presented in the screenshot of Figure 7I), and (iii) the second label as a flavor of the first label;
receiving a data record comprising at least one descriptive string regarding a first consumable item from a first health tracking device ([0032]-[0034], [0048], and [0049] discuss how a user can input a typed/selected/spoken name or other description (descriptive string) of a presented food item 104 (first consumable item)(which is part of a “data record”) into device 102/702 (“first health tracking device”) such that the “data record” is received from the “first health tracking device”; as another example, [0049] and [0050] discuss how a user can input foods into the system 100 (e.g., food data 124 and user input representing food item 140 in Figure 1) such as pasta and beans in Figure 7I); 
matching the at least one descriptive string to at least one first label of the pairs of labels in the plurality of labels ([0039], [0041], and [0049] discusses how food identification module 112 uses the food database 122 (which includes the plurality of labels as noted above) to develop/obtain food identification data 114 for the presented food item 104 and to generate personalized nutrition advice per [0050], [0055], [0077], and [0086]; to do so, the descriptive string of the presented food item 104 (e.g., the spoken words “cheeseburger”) is matched to at least one first label (e.g., cheeseburger text) in the plurality of labels to develop the food identification data and generate the personalized advice and alternatives; as another example, [0122] and Figure 7I discusses/illustrates how recommendations/alternatives to pasta and beans are presented; to do so, the descriptive string “pasta” or “beans” is matched to a corresponding first label in the pairs of labels); 
updating at least one first information field of the data record to associate the data record with the at least one first label to which the at least one descriptive string was matched ([0070] and [0072] discuss updating records in the user’s food intake history which includes at least one information field) with the information (labels) about food to be eaten or eaten to associate the record with the matched string; also see Figures 7B and 7I);
identifying at least one second label in the plurality of labels that is related to the at least one first label based on the plurality of relationships ([0055], [0068], [0077], [0080], [0084], and [0086] discuss how the system can provide nutrition advice such as various alternative food options that are all within a particular vicinity of a user; accordingly, the system identifies one of such alternative options (a second label) that is related to the cheeseburger (first label) based on the alternative relationship; as another example, Figure 7I and [0122] illustrate/discuss first labels such as beans, pasta, etc. and second labels such as chickpea sandwich, lobster rolls, etc. where such labels are stored in a database of the system 100 along with relationships indicating that the second labels are recommendations/alternatives for the first labels in order to allow such labels to be presented in the screenshot of Figure 7I); and 
updating at least one second information field of the data record to associate the data record with the identified at least one second label ([0070] and [0072] discuss updating records in the user’s food intake history which includes at least one information field) with the information (labels) about food to be eaten or eaten to associate the record with the matched string; also see Figures 7B and 7I);
receiving a request for data records from a second health tracking device ([0115]-[0117] discusses how users can share data with each other; accordingly, the first health tracking device 102 receives a request from a second health tracking device 102 for data records); 
matching the request to the at least one first label or the at least one second label ([0116]-[0117] discuss how users can share data such as food identification data 114 and personalized food data 124 with each other while [0012] discusses how the personalized food data can include food intake history; accordingly, the records of the person’s intake history (which includes the first and second labels as noted above) are matched to the request and provided to the second health tracking device; and 
providing the data record having the updated at least one first information field and the at least one second information field to the second health tracking device in response to the request being matched to the at least one first label (as noted above, the intake history/data record of the cheeseburger with the updated information fields is provided to the second health tracking device), wherein said data record is displayed on the second health tracking device ([0115] notes how the users can use the devices 522 in any of the ways discussed with respect to the user 120 of the device 102; accordingly, because the device 102 can display the intake history/data record per [0048]-[0049] and Figures 7B and 7D which is transmitted to the second user device, then the second user device can also display the received intake history/data record; for instance, Figure 7I illustrates displaying data records from two users on the same device), ...
	While Adamowicz does not appear to explicitly disclose the data record provided from the first health tracking device to be displayed on the second health tracking device along with a menu allowing the user to select recommended substitutes or healthier items in lieu of the displayed data record, Adamowicz does teach that it was known in the healthcare informatics art (Figure 7I and [0122]) to display a data record include food items provided from a first health tracking device on a second health tracking device (top half of Figure 7I) along with a recommended list of food items (bottom half of Figure 7I) that amount to “recommended substitutes” which advantageously provides users with alternative foods that may be of interest to their health relative to other users and also (Figures 3, 4, 7C and [0068]-[0070] and [0076]) that users can be provided with personalized nutrition advice and the ability to select/accept the advice or reject the advice and choose for alternative advice to be presented (which is via a menu) whereby such selections are stored in the user’s food intake history ([0070]) which advantageously facilitates generation of personalized nutrition advice for users ([0050]) and development of advice for other users ([0074]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the data record provided from the first health tracking device in Adamowicz to be displayed on the second health tracking device along with a menu allowing the user to select recommended substitutes or healthier items in lieu of the displayed data record as also taught by Adamowicz to advantageously provide the a user of the second health tracking device with alternative foods that may be of interest to his or her health relative to other users, store selections in the user’s food intake history which advantageously facilitates generation of further personalized nutrition advice for the user, development of nutritional device for other users, and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 2, Adamowicz discloses the method according to claim 1, further including the at least one first label includes a first generic name in the plurality of labels (e.g., cheeseburger in [0048] and Figure 7B and pasta/beans in [0122] and Figure 7I are first generic names in the plurality of labels), and the method further comprises:
updating a generic name field of the data record to associate the data record with the first generic name (Figures 7B and 7I illustrate how generic name fields are updated to associate the data record with the first generic names; also, [0070] and [0072] discuss updating records in the user’s food intake history with the information (labels) about food to be eaten or eaten)

Regarding claim 4, Adamowicz discloses the method according to claim 1, further including
wherein: the at least one first label includes a first generic name in the plurality of labels (the pasta/beans of Figure 7I and [0122] is a first generic name in the plurality of labels); 
at least some of the labels in the plurality of labels are categories of consumable items (Figure 7I illustrates categories such as “My Likes,” “My Allergies,” etc.; also, [0041] and [0048] discuss various categories/labels including e.g., “nutritional content” and “ingredients”); 
at least some of the relationships in the plurality of relationships indicate that a respective generic name in the plurality of labels is part of a respective category of consumable items in the plurality of labels (“pasta” and “beans” are generic names that are part of the “My Likes” category of consumable items; there is a relationship in the database indicating such relation to for instance, allow the screenshot of Figure 7I to be generated; also [0041] and [0048] discuss how generic names sugar, salt, bad fat, etc. (generic names) are part of the “nutritional content” category of consumable items); and the method further comprises: 
identifying a category of consumable items (“My Likes” or “nutritional content”) that is related to the first generic name (pasta/beans or sugar) based on the plurality of relationships (the system 100 includes relationships/associations indicating that the first generic names (sugar and pasta/beans) are respectively related to the consumable item categories (nutritional content and My Likes)); and 
updating a category field of the data record to associate the data record with the identified category of consumable items (a category field of data record/intake history in the food identification data 114 of Figure 1 and [0048] is updated with the “nutritional content” category of consumable items; also, a category field of the data record in Figure 7I is updated with the “My Likes” category of consumable items; also, [0070] and [0072] discuss updating records of the user’s food intake history with the information (labels) about food to be eaten or eaten).

Regarding claim 6, Adamowicz discloses the method according to claim 1, further including
wherein: the at least one first label includes a first generic name in the plurality of labels (the pasta/beans of Figure 7I and [0122] is a first generic name in the plurality of labels; also, cheeseburger in Figure 7B is a first generic name); 
at least one of the relationships in the plurality of relationships indicate that the first generic name in the plurality of labels is an ingredient of a second generic name in the plurality of labels ([0048] indicates that hamburger (first generic name) is an ingredient of single item “hamburger and French fries” (second generic name)); and 
the method further comprises: 
identifying at least one second generic name, that is an ingredient of the first generic name based on the plurality of relationships (the Examiner will assume “at least one second generic name” is different from “a second generic name” recited above; in this regard, [0048] discusses how the developed food identification data 114 can include at least one second generic name (processed beef) that is an ingredient of the first generic name (hamburger); there is a relationship in database [0048] that a hamburger includes processed beef); and 
updating an ingredient field of the data record to associate the data record with the identified at least one second generic name (Figure 7B illustrates how an information field of the data record is updated to associate the record with ingredients/processed beef/at least one second generic name; also, [0070] and [0072] discuss updating records of the user’s food intake history with the information (labels) about food to be eaten or eaten).

Regarding claim 8, Adamowicz discloses the method according to claim 1, further including
wherein: the data record comprises a plurality of descriptive strings ([0032], [0034], [0048], [0049], and [0051] discuss how a user can input written and spoken descriptions (descriptive strings) of a plurality of food items)(which is of the “data record”) into device 102; and the method further comprises: 
matching each descriptive string in the plurality of descriptive strings to at least one respective label in the plurality of labels ([0039], [0041], and [0049] discusses how food identification module 112 uses the food database 122 (which includes the plurality of labels as noted above) to develop/obtain food identification data 114 for the presented food items 104 (which is via the “descriptive strings”) and to generate personalized nutrition advice per [0050], [0055], [0077], and [0086]; to do so, the descriptive string of the presented food item 104 (e.g., the spoken words “cheeseburger”) is matched to at least one first label (e.g., cheeseburger text) in the plurality of labels to develop the food identification data and generate the personalized advice and alternatives; as another example, [0122] and Figure 7I discusses/illustrates how recommendations/alternatives to pasta and beans are presented; to do so, the descriptive string “pasta” or “beans” is matched to a corresponding first label in the pairs of labels); and 
updating for each descriptive string in the plurality of descriptive strings, at least one information field of the data record to associate the data record with the at least one respective label to which the respective descriptive string was matched ([0070] and [0072] discuss updating records in the user’s food intake history (which includes at least one information field) with the information (labels) about food to be eaten or eaten to associate the record with the matched string; also see Figures 7B and 7I).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0318717 to Adamowicz (“Adamowicz”) in view of U.S. Patent App. Pub. No. 2003/0132298 to Swartz et al. (“Swartz”):
Regarding claim 5, Adamowicz discloses the method according to claim 1, further including
wherein: the at least one first label includes a first generic name in the plurality of labels (the pasta/beans of Figure 7I and [0122] is a first generic name in the plurality of labels; also, cheeseburger in Figure 7B is a first generic name);...
However, Adamowicz appears to be silent regarding at least some of the relationships in the plurality of relationships indicate that a respective first generic name in the plurality of labels is a dietary substitute of a respective second generic name in the plurality of labels; and 
the method further comprises: 
identifying at least one second generic name that is a dietary substitute of the first generic name based on the plurality of relationships; and 
updating a substitute field of the data record to associate the data record with the identified at least one second generic name.
Nevertheless, Swartz teaches ([0074]-[0076] and Figure 18) that it was known in the healthcare informatics art to identify and include in a substitute field (update the substitute field) of a data record, a second generic name (e.g., raspberries or strawberries) that is a dietary substitute of a first generic name (e.g., blueberries), where completion of the data record is dictated by collection and use of labels and relationships between the labels indicating the dietary substitute association between the blueberries on the one hand and the raspberries/strawberries on the other hand.  This arrangement advantageously allows users to quickly determine nutritional substitutes of consumable items thereby increasing a user’s choices and ability to customize a selection of consumable items to enhance user health.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least some of the relationships in the plurality of relationships to indicate that a respective first generic name in the plurality of labels is a dietary substitute of a respective second generic name in the plurality of labels and the method to further include identifying at least one second generic name that is a dietary substitute of the first generic name based on the plurality of relationships and updating a substitute field of the data record to associate the data record with the identified at least one second generic name in the system of Adamowicz as taught by Swartz to advantageously allow users to quickly determine nutritional substitutes of consumable items thereby increasing a user’s choices and ability to customize a selection of consumable items to enhance user health and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Claims 7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 2011/0318717 to Adamowicz (“Adamowicz”) in view of U.S. Patent App. Pub. No. 2019/0188776 to Hammond et al. (“Hammond”):
Regarding claim 7, Adamowicz discloses the method of claim 1 but appears to be silent regarding wherein: 
at least some of the labels in the plurality of labels are brand names; 
the at least one first label includes a first brand name in the plurality of labels; 
at least some of the relationships in the plurality of relationships indicate that a respective first generic name in the plurality of labels has a respective brand name in the plurality of labels; and 
the updating further comprises updating a brand name field of the data record to associate the data record with the first brand name.
Nevertheless, Hammond teaches (Figure 2 and [0025]-[0028]) that it was known in the healthcare informatics art to maintain a number of labels of generic names and respective brand names (see Figure 2), receive a recipe description from a customer, and provide the customer with potential products (brand names) via a user interface whereby brand name fields in the presented record are updated with brand names (e.g., Great Value corn starch or Morton salt in Figure 2).  This arrangement advantageously identifies specific products for making a meal thereby facilitating cooking the meal.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for at least some of the labels in the plurality of labels to be brand names; the at least one first label to includes a first brand name in the plurality of labels; at least some of the relationships in the plurality of relationships to indicate that a respective first generic name in the plurality of labels has a respective brand name in the plurality of labels; and the updating to further include updating a brand name field of the data record to associate the data record with the first brand name in the system of Adamowicz as taught by Hammond to advantageously identify specific products for making a meal thereby facilitating cooking the meal and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and apcplying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Regarding claim 9, Adamowicz discloses the method of claim 8, further including wherein: the data record corresponds to a recipe (the pasta of Figure 7I and the cheeseburger and/or French fries of [0048] and Figure 7B correspond to a recipe; also, [0072] notes how the user’s food intake history is updated to include a record of the meal which corresponds to a recipe; still further, as [0122] notes how users can consume foods at restaurants (such as chicken salad in Figure 7I), the data record can correspond to a recipe) and the plurality of descriptive strings thereof includes a recipe name string (the pasta and Chicken salad of Figure 7I and  the cheeseburger and/or French fries of [0048] and Figure 7B are “recipe string names”) and ...
While Adamowicz discloses how users can enter a description of the food item/recipe ([0039] and [0049]), Adamowicz appears to be silent regarding the plurality of descriptive strings specifically including a plurality of ingredient name strings; and the method further comprising:
matching the recipe name string to a generic name in the plurality of labels; 
matching each ingredient name string in the plurality of ingredient name strings to a generic name in the plurality of labels; 
updating a recipe type field of the data record to associate the data record with the generic name to which the recipe name string was matched; and 
updating an ingredient field of the data record to associate the data record with the generic names to which the plurality of ingredient name strings were matched.
Nevertheless, Hammond teaches ([0044] and [0058]) that it was known in the healthcare informatics art to receive a recipe including a listing of different ingredients from a customer, match and associate the recipe to a genericized RC record identifier (generic recipe name) among a plurality of identifiers, match and associate each of the ingredients to generic ingredient classes (generic ingredient names) among a plurality of classes, and update and maintain records indicative of the genericized RC record identifier and linked generic ingredient classes to advantageously allow subsequent instantiation of different products for different ingredients depending on subsequent customers’ corresponding constraints ([0058]) and because genericization of the recipe greatly enhances the value and versatility of what has previously been available ([0018]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the received data record of Adamowicz to have both a recipe name string and ingredient strings, and for the method to further include matching the recipe name string to a generic name in the plurality of labels; matching each ingredient name string in the plurality of ingredient name strings to a generic name in the plurality of labels; updating a recipe type field of the data record to associate the data record with the generic name to which the recipe name string was matched; and updating an ingredient field of the data record to associate the data record with the generic names to which the plurality of ingredient name strings were matched as taught by Hammond to advantageously allow subsequent instantiation of different products for different ingredients depending on subsequent customers’ corresponding constraints and because genericization of the recipe greatly enhances the value and versatility of what has previously been available and because doing so amounts to combining prior art elements according to known methods to yield predictable results, use of known technique to improve similar devices (methods, or products) in the same way, and applying a known technique to a known device (method, or product) ready for improvement to yield predictable results.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHON A. SZUMNY whose telephone number is (303) 297-4376. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason Dunham, can be reached on 571-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHON A. SZUMNY/Patent Examiner
Art Unit 3686